Title: From George Washington to John Hancock, 20 June 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Middle Brook June 20th 1777.

When I had the Honor of addressing you last, I informed you, that the Main body of the Enemy had marched from Brunswick and extended their Van, as far as Sommerset Court House. I am now to acquaint you, that after encamping between these Two posts and beginning a line of Redoubts, they changed their Ground Yesterday morning and in the course of the preceding night, and returned to Brunswick again, burning, as they went, several valuable dwelling Houses. We had constantly Light Troops hovering round them, as far as circumstances would permit, but being secured on their flanks by the Raritan & Milstone, they were difficult to approach and without loss effected their return to their former posts.
This sudden and precipitate change in their Operations, has afforded matter for much speculation. We suppose their Original design was to attempt an impression on our right or to manuvre us out of our Ground—or to advance towards the Delaware. Whether these conjectures were well founded cannot be ascertained. But it is probable, if they had an impression in view, they found, it could not be attempted without great loss—As to bringing on an Attack, they effectually secured themselves against One by the post they took—Or if passing the Delaware was their Object, that from the temper of the people, the prosecution of it if not impracticable, would meet with much greater opposition than what they expected—For I must observe, and with peculiar satisfaction I do it, that on the first notice of the Enemy’s movements, the Militia assembled in the most spirited manner, firmly determined to give them every Annoyance in their power and to afford us

every possible aid. This I thought it my duty to mention, in justice to their conduct, and I am inclined to beleive, that Genl How’s return, thus suddenly made, must have been in consequence of the information he received, that the people were in & flying to Arms in every Quarter to oppose him. I shall not reason upon the event, but, I cannot but consider it as a most fortunate and happy one to us, and the most distressing Mr Howe has yet experienced, unless he has Schemes in contemplation beyond the reach of my conjecture.
I should have written to Congress more frequently respecting the Enemy after they came from Brunswic, had I not been almost constantly on Horseback and had their designs been clear, but as they were not I did not wish to puzzle them with conjectures, more especially, as I wrote Genl Arnold, with whom I was obliged to correspond, that he might cooperate with me as circumstances should require, to transmit them Copies of my Letters.
Inclosed you will be pleased to receive an Extract of a Letter from Colo. Jackson of Boston to Genl Knox. The intelligence, it contains, is interesting, & I shall be happy to hear that the Two Brigs. mentioned, have captured the remainder of the Hessians & more particularly so, if the capture should not be far from the British Coast, provided they arrive safe.
12, OClock I just now received a Letter from Genl Schuyler, a Copy of which & of its inclosures, is herewith transmitted. The Enemy from appearances having changed their views for the present or at least rendered them dark and mysterious, I have sent Expresses to Brigadiers McDougal and Glover to halt their Divisions, if they have proceeded any considerable distance from Peeks Kills, till further orders—Otherwise to return. I have also written to Genl Putnam to hold four Regiments in readiness to embark for Genl Schuylers aid, should further intelligence from Canada respecting the Enemy’s movements from Canada make it necessary. The uncertainty of Genl How’s Operations will not permit more to be done at this time. Genl Parsons arrived here this morning and his Division is marching to their Ground towards the left of the Lines.
I omitted to mention in my Last, that in consultation with my Genl Officers, it was agreed, that promotions should be Regimental in the Army, for All Officers under the rank of Feild Officers, and for all of that rank, in the line of their State. This is now settled as a General Rule, a right being reserved However, that it may be made for particular merit out of this line or refused for demerit or any substantial Objection. I have the Honor to be Sir Yr Most Obedt Servt

Go: Washington

